EXHIBIT 10.2

 

FIRST RESTATED AND AMENDED

 

LEASE AGREEMENT

 

THIS LEASE is made as of the 1st day of March, 2004, by and between HANNAFORD
BROS., CO. a Maine Corporation having its principal offices in Portland, County
of Cumberland and State of Maine, successor in interest to The Sampson
Supermarkets, Inc. (hereinafter referred to as “Landlord”) and UNITEDKINGFIELD
BANK, successor in interest to Kingfield Savings Bank, a Maine financial
institution having its principal offices in Bangor, County of Penobscot and
State of Maine (hereinafter referred to as “Tenant”).

 

Recitals

 

Landlord and Tenant were parties to a certain Lease Agreement dated February 4,
1993 (the “Original Lease), concerning the premises located within the shopping
center known as Shop ‘n Save Plaza, situated on the northwesterly side of U.S.
Routes 2 and 4 in the Town of Farmington, County of Franklin and State of Maine
(further described herein).

 

Pursuant to Section Three of the Original Lease, the initial term was ten years,
with, at Tenant’s option, two additional five year renewal periods. Prior to
expiration of the initial term of the Original Lease, Landlord and Tenant began
negotiations concerning Tenant’s potential purchase of the Premises, which
negotiations did not come to fruition. Tenant then exercised its right under the
Original Lease for a five-year extension. Landlord and Tenant negotiated the
terms of that extension and therefore desire to amend the Original Lease to
reflect the terms agreed upon by both parties.

 

Terms

 

In consideration of the rents and covenants to be paid and performed by Tenant,
Landlord does hereby lease to Tenant, and Tenant does hereby hire from Landlord,
upon the terms and conditions hereinafter set forth:

 

SECTION 1. Definitions. In addition to other terms which are elsewhere defined
in this Lease, the following terms, as used in this Lease and all agreements
supplemental to this Lease, shall have the meanings hereinafter set forth:

 

(a) “Additional Rent” means the charges and expenses specifically designated as
Additional Rent in this Lease, and any other sums, charges and expenses payable
by Tenant under this Lease.

 

(b) “Commencement Date” means the date of this Lease as set forth above.

 

(c) “Common Areas” means all portions of the Shopping Center which have, at the
time in question, been designated and improved for common use by, or for the
benefit of, more than one tenant or occupant of the Shopping Center, but
excluding all portions of the Shopping Center which are designated to be used by
a single tenant or occupant. Any portion of the Shopping

 



--------------------------------------------------------------------------------

Center so included within the Common Areas shall be excluded therefrom when
designated by Landlord for a non-common use, and any portion thereof not
theretofore included within the Common Areas. shall be included when so
designated and improved for common use.

 

(d) “Gross Leasable Area” means, with regard to the Premises occupied by Tenant,
2540 square feet of floor space and, with regard to the premises occupied by any
tenant of the Shopping Center other than Tenant, the actual number of square
feet of floor space on all floors (including the selling areas of any basements,
mezzanines and platforms) demised to any such tenant measured to. the, exterior
faces of exterior walls and to the center lines of interior dividing walls.

 

(e) “Landlord” means only the owner of the Landlord’s interest in this Lease for
the time being so that in the event of any transfer or assignment of Landlord’s
interest in this Lease, Landlord shall be and hereby is entirely released and
discharged from any and all further liability and obligations of Landlord
hereunder. Notwithstanding anything to the contrary provided in this Lease, if
Landlord or any successor in interest of Landlord shall be a mortgagee, or
individual, joint venture, tenancy in common, corporation, firm or partnership
(general or limited), it is specifically understood and agreed that there shall
be absolutely no personal liability on the part of such mortgagee, corporation
or such individual or on the part of the members of such firm, partnership or
joint venture, or any stockholder, officer,. director or trustee of such
corporation with respect to any of the terms, covenants and conditions of this
Lease, and that Tenant shall look solely to the equity of Landlord or such
successor in interest in the Premises for the satisfaction of each and every
remedy of Tenant in the event of any breach by Landlord or by such successor in
interest of any of the terms, covenants and conditions of this Lease to be
performed by Landlord, such exculpation of personal liability to be absolute and
without any exception whatsoever. . .

 

(f) “Lease Year” means each successive twelve months’ period during the Term,
with the first such twelve months’ period to begin on the Commencement Date,
except that in the event of the expiration or termination of this Lease on a day
other than the last day of a Lease Year, the last Lease Year of the Term shall
be the period from the end of the preceding Lease Year to such date of
expiration or termination.

 

(g) “Parking Areas” means those portions of the Common Areas which have, at the
time in question, been designated by Landlord for use for the parking of motor
vehicles.

 

(h) “Rent” means, collectively, the Minimum Rent and Additional Rent required to
be paid under the terms and conditions of this Lease.

 

(i) “Shopping Center” means (1) the parcels of land and the improvements thereon
as generally represented on Exhibit A, plus (2) any other parcel or parcels of
land at any time designated by Landlord to be part of the Shopping Center (only
as long as any such designation remains unrevoked) which are, or are to be, used
for Shopping Center or related purposes, together with all present or future
buildings and improvements thereon, plus (3). any plant or other facility,
serving any portion of the Shopping Center, whether or not such plant or
facility shall be located within the Shopping Center, including the facilities
connecting any such plant or facility to the Shopping Center; Landlord reserving
the right at any time, and from time to time, to enlarge the Shopping Center, to
construct other buildings and improvements within the Shopping Center, to make
alterations or additions to any building, and to construct additional stores
adjoining any building or buildings within the Shopping Center. Exhibit A hereto
sets

 

2



--------------------------------------------------------------------------------

forth the general layout of the Shopping Center as it is currently existing or
proposed, and certain existing or proposed stores,. but shall not be. deemed a
warranty, representation or agreement by Landlord that the configuration of the
Shopping Center or the identity of any tenant will be exactly as indicated, on
Exhibit A or that any other merchant shall open or remain open for business or
occupy or continue to occupy any premises in or adjoining the Shopping Center
during the Term of this Lease or any part thereof. Any portion of the Shopping
Center which is condemned or dedicated to public use or ceded or conveyed to any
governmental authority for street or related purposes shall thereafter be
excluded from the Shopping Center. .

 

(j) “Tenant” and the pronouns referring thereto means the persons, firm or
corporation named herein as Tenant and their respective heirs,’ legal
representatives, successors and permitted assigns. If Tenant shall be more than
one (1) person or entity, or shall be or include a partnership, the obligations
and liabilities of Tenant, under ‘this Lease shall be the joint and several
obligations of all such persons and/or entities and/or the general partners of
such partnership.

 

(k) “Tenant’s Fraction” means a fraction, the numerator of which is the Gross
Leasable Area of the Premises, and the denominator of which is. the total Gross
Leasable Area within the Shopping Center.

 

(l) “Term” means the Term of this Lease as set forth in Section 3(c) of this
Lease.

 

SECTION 2. Premises. Landlord hereby Leases and lets to Tenant, and Tenant
hereby takes and hires from Landlord, for the Term and upon and subject to the
terms and conditions set forth in this Lease, and subject to all liens,
encumbrances, easements, agreements, covenants, restrictions, zoning laws and
governmental or any other regulations now or hereafter affecting or governing
the Shopping Center, the following described premises (the “Premises”):

 

All of that certain tract, piece or parcel of land together with any and all
improvements thereto (except as provided herein below), including, without
limitation a certain building (the “Building”) containing approximately 2,540
square feet of area on the first and second floors, all as shown in heavy
outline on the site plan annexed hereto as Exhibit A.

 

together with the appurtenant right, as provided in Section 6(c) (1) of this
Lease, to use in common with Landlord and others to whom Landlord shall grant
such rights, the Parking Areas and other Common Areas within the Shopping
Center. The Premises are leased to Tenant subject to (1) the right of Landlord,
its customers, tenants, employees, licensees and invitees to use, in common with
Tenant, the roadways, walkways and drives located on the Premises, and (2) the
right of Landlord, its agents, employees and contractors, to install, maintain,
repair and replace from time to time above ground and underground sewer,
drainage and other utility pipes, lines and conduits across the Premises to
serve other portions of the Shopping Center (any such utilities serving other
portions of the Shopping Center, including any existing on the Commencement
Date, being deemed “Common Facilities” and not part of the Premises demised to
Tenant), and to enter upon the Premises for such purposes, provided that (i)
Landlord shall make reasonable efforts to expedite any such installation,
maintenance, repair or replacement requiring entry upon the Premises, (ii) any
new installation shall not unreasonably interfere with Tenant’s use of the
Premises, and (iii) following each such entry, Landlord shall restore the
surface of the Premises to the condition prevailing immediately prior to such
entry. The Building is leased to Tenant “as is” without warranty or
representation, either express or implied, as to its condition or repair, and
all responsibility to place the Building in a tenantable condition suitable

 

3



--------------------------------------------------------------------------------

for Tenant’s business purposes shall be Tenant’s, as provided in Section 9
hereof and elsewhere in this Lease.

 

SECTION 3. Term.

 

(a) The term shall commence as of March 1, 2003, and, unless sooner terminated
or extended as expressly provided in this Lease, shall end on February 29, 2008.

 

(b) Provided that this Lease is in full force and effect and Tenant is not in
default of any provision of this Lease, Tenant shall have the right, at the
expiration of the original term, to extend the original term for one (1)
additional period of five (5) years, such extension period to be exercised in
the manner herein provided, and to be upon all of the other terms, covenants,
and conditions of this Lease except for the Minimum Rent, which shall be
determined in accordance with the provisions of Section-5(b) below, and except
that Tenant shall have no further extension rights at the end of the five (5)
year extension period. Such right to extend shall be exercised by written notice
to Landlord given at least twelve (12) months prior to the expiration date of
the original term, or said term as previously extended, time being of the
essence hereto, and upon the giving of such notice and without any further
instrument, lease, or agreement, this Lease shall be so extended.

 

(c) As used in this Lease, the word “Term” shall mean the original term and, if
the Lease shall have been extended in accordance with Section 3(c), the original
term together with the extension term or terms, as the case may be. The
“Expiration Date” shall mean the date of expiration of the Term.

 

SECTION 4. Holding Over. In the event that Tenant shall continue in occupancy of
the Premises after the expiration of the Term hereof, such occupancy shall not
be deemed to extend or renew the terms of this Lease, but such occupancy shall
continue, at the option of Landlord, as a tenancy at will from month to month
upon the covenants, provisions and conditions herein contained and twice the
rental in effect during the last Lease Year of the Term, prorated and payable
for the .period of such occupancy. This Section 4 shall not be construed as
giving Tenant any right to hold over after the expiration of the Term hereof.

 

SECTION 5. Rent. (a) Tenant shall pay all Rent (Minimum Rent and Additional
Rent) to Landlord in lawful money of the United States, without offset or
deduction and without previous demand therefore, at the address set forth in
Section 25 in regard to notices or at such other place as Landlord may by notice
in writing to Tenant from time to time direct.

 

(b) Tenant shall pay the Minimum Rent, as hereinafter defined, in advance, on
the first day of each month of the Lease Year.

 

(1) During the original term, the Minimum Rent per month for the Premises
(including land and buildings and improvements) shall be $291.67 for the months
of March and April of 2003 and thereafter shall be $2083.33 per month. The first
rental payment shall be due July 1, 2004, in addition to the payment required
under Section 5(d) of this Agreement.

 

(2) During the five (5) year extension period (if such period shall have been
elected by Tenant), the Minimum Rent shall be $2,500.00 per month for such
period, to be paid monthly and in the same manner as during the original term.

 

4



--------------------------------------------------------------------------------

(c) In addition to the Minimum Rent, and as part of the total Rent to be paid by
Tenant to Landlord, Tenant shall pay to Landlord, for each calendar year, or
portion thereof during the Term, as Additional Rent, (i) Tenant’s proportionate
share of Common Area Costs as set forth in Section 6, and (ii) Tenant’s
proportionate share of Real Estate Taxes as set forth in Section 8.

 

Payment on account of the Additional Rent for each calendar year shall be made
in monthly installments, as part of Tenant’s total Rent, at the times and in the
manner herein provided for the payment of the Minimum Rent. Initially, the
amount so to be paid each month shall be Two Hundred Seventy-Four Dollars and
Seventy-Eight Cents ($274.78). Promptly after the end of the first calendar year
during the Term and promptly after the end of each calendar year thereafter,
Landlord shall make a determination of the Additional Rent for the immediately
preceding calendar year and shall furnish to Tenant a statement in reasonable
detail showing the computation of such Additional Rent; and if the aforesaid
monthly installments paid by Tenant during such calendar year shall exceed the
Additional Rent owed by Tenant for such calendar year, the overpayment shall be
credited against the payments thereafter, to be made by Tenant pursuant to this
paragraph (c); and if the Additional Rent owed by Tenant for such calendar year
is greater than the installments theretofore paid on account of such calendar
year, Tenant shall immediately pay the difference to Landlord. The Initial
Monthly Assessment shall be replaced after the first calendar year,’ and after
each subsequent calendar year, following Landlord’s determination of the
Additional Rent, by a new monthly assessment which is based on the Additional
Rent for the immediately preceding calendar year. Landlord shall have the right,
at its election and upon notice to Tenant, to (i) compute and charge the
Additional Rent on a Lease Year basis rather than a calendar year basis and/or
(ii) to compute and adjust the Additional Rent that is due hereunder more
frequently than once each year.

 

(d) In addition to Rent payment due on July 1, 2004, Tenant shall pay to
Landlord Twenty-Five Thousand Eighty-Three and 24/100 Dollars ($25,083.24) with
the first Rent installment due July 1, 2004, which constitutes all amounts
currently due and owing from Tenant to Landlord pursuant to Sections 4, 5 or 6
of this Lease, including, but not limited to, any Additional Rent due thereunder
and the difference between the rent paid by Tenant to Landlord for the period
since March 1, 2003, and Rent payable under this Lease.

 

(e) It is the intention of the parties that the Rent payable hereunder shall be
net to Landlord so that this Lease shall yield to Landlord the net Rent
specified herein during the Term, and that all costs, expenses and obligations
of every kind and nature whatsoever relating to the Premises shall be paid by
Tenant. Tenant shall not be entitled to any abatement, reduction, setoff,
counterclaim, defense or deduction with respect to any Rent or other sum payable
hereunder. Notwithstanding the foregoing, Landlord agrees that when Tenant makes
the payment required by Section 5(d) above, Tenant shall have satisfied its
obligations under this Section 5(e) with regard to any payments arising under
the Original Lease and arising between termination of the Original Lease and the
Commencement Date of this Lease.

 

SECTION 6. Parking and Common Areas. (a) Tenant covenants and agrees to pay to
Landlord, as Additional Rent, Tenant’s proportionate share of the Common Area
Costs (as defined in paragraph (b) hereinbelow) for each calendar year during
the Term. As used herein, “Tenant’s proportionate share” of the Common Area
Costs shall mean the amount obtained by multiplying said Costs by the Tenant’s
Fraction. Payment on account of Tenant’s proportionate share of the Common Area
Costs shall be made monthly, as part of Tenant’s total Rent, at the times and in
the manner provided in Section 5 of this Lease. Landlord shall keep good and
accurate records of

 

5



--------------------------------------------------------------------------------

the Common Area Costs in accordance with sound accounting practices arid shall
allow Tenant (after reasonable notice to Landlord) to inspect said records at
the principal business office of Landlord in order to verify. Landlord’s, annual
statements of said costs. Landlord shall keep said records for a period of at
least two (2) years after the end of the year to which they relate.

 

(b) For the purposes hereof, the term “Common Area Costs” with respect to any
year shall mean the total costs and expenses incurred by Landlord or its agents
during such year for operating, maintaining, repairing and/or replacing all or
any part of the Parking Areas and other Common Areas (and any installations
thereon, thereunder or thereover), and any Common Facilities (as hereinafter
defined, including any Common Facilities located upon or under the Premises),
which costs and expenses shall include, but shall not be limited to, the
following: the total costs and expenses incurred in cleaning, mowing, trimming,
replanting and maintaining the lawns and landscaping within the Shopping Center;
the costs of all Landlord’s insurance (other than Landlord’s fire and casualty
insurance), including, but not limited to, bodily injury, public liability,
property damage liability, automobile parking lot liability, workmen’s
compensation, and any other insurance carried by Landlord with respect to the
Common Areas or any part thereof; all costs for repairs, repaving, line
repainting, exterior repainting, rental and maintenance of signs’ and equipment,
lighting, sanitary control, removal of snow and ice, trash, rubbish, garbage and
other refuse, repair and/or replacement of water lines, electrical lines, gas
lines, sanitary sewer lines and storm water lines; all costs for repairs,
replacements, alterations or improvements to the Parking Areas and other Common
Areas and Common Facilities required by governmental statutes, ordinances,
regulations or other requirements, including without limitation those relating
to accessibility and usability; all electrical, water, sewer or other utility
charges for serving the Common Areas (including any off-site sanitary treatment
plants serving the Shopping Center and all pipes leading to and from the same);
the cost of personnel to implement such services; wages and salaries (including
employee benefits) of any personnel; personal property taxes, sales and use
taxes on material, equipment, supplies and services; fees for required licenses
and permits; fire, security and police protection; supplies, materials and
labor. In addition there shall be include a charge equal to fifteen percent
(15%) of all such costs and expenses incurred by Landlord to cover Landlord’s
administrative overhead.

 

(c) (1) Tenant, for itself, its customers and invitees, shall have the
non—exclusive right during the Term of this Lease to use in common with
Landlord, and others to whom Landlord shall grant similar rights, for purposes
of ingress, egress and parking, the Parking Areas and other Common Areas,
subject to such rules and regulations as may now be in force or as Landlord may
establish from time to time with respect to the Parking Areas and other Common
Areas.

 

(2) Tenant shall have no right to construct or install any roadway, driveway,
curb cut or other means of ingress and egress connecting the Premises directly
with U.S. Routes 2 and 4.

 

(3) Except for any existing connections of utility lines or equipment as of the
Commencement Date, Tenant shall not have the right to connect with or tie into
the electrical, storm and sanitary sewer, drainage, water, gas and other utility
pipes, lines and conduits (the “Common Facilities”) situated within the Shopping
Center or to extend any utility lines or equipment across any portion of the
Shopping Center or alter any portion of the Common Areas without Landlord’s
prior written consent. With respect to existing utility lines and equipment
within the Shopping Center serving only the Premises, if any, and with respect
to any utility lines and equipment within the Shopping Center subsequently
installed with Landlord’s consent to

 

6



--------------------------------------------------------------------------------

serve only the Premises, Tenant shall install, maintain, repair and, if
necessary, replace such lines and equipment at its. sole expense, provided,
however, that Tenant shall on each occasion notify Landlord of the work to be
performed and shall perform such work in. accordance with such regulations and
restrictions as Landlord may impose for the safety and convenience of the
Shopping Center and in accordance with all other provisions of this Lease;
provided, however, that Landlord shall have the right to perform any such
installation, maintenance, repair or replacement on Tenant’s behalf and charge
Tenant therefore (Tenant agreeing to promptly reimburse Landlord upon demand) .
Landlord shall have the right, at Landlord’s expense and upon notice to Tenant,
to relocate any utility pipe, line, conduit or other equipment crossing the
Premises or the Shopping Center whether or not serving only the Premises.

 

(d) Landlord reserves the right at any time and from time to time to change the
arrangement and/or size of the Common Areas, or any part or parts thereof, to
change the location of any of the Common Facilities, and to construct additional
improvements and buildings within the Shopping Center; provided, however, that
reasonable access to and from the Premises and the adjacent public streets shall
be maintained.

 

(e) Landlord shall have the right (i) to close temporarily, if necessary, all or
any portion of the Common Areas to such extent as may, in the opinion of
Landlord, be reasonably necessary to prevent a dedication thereof or the accrual
of any rights of any person or the public therein, (ii) to close temporarily all
or any portion of the Common Areas to discourage non—customer use, (iii) to use
temporarily portions of the Common Areas while engaged in making additional
improvements or repairs or alterations to the Shopping Center, (iv) to transfer
in whole .or in part any of Landlord’s rights and/or obligations under this
Section to any other tenant or tenants or other occupants of the Shopping Center
or to such other party or designee as Landlord may from time to time determine,
and (v) to do or perform such other acts in, to or with respect to the Common
Areas as in the use of good business judgment Landlord shall determine to be
appropriate for the Shopping Center

 

SECTION 7. Use of Premises. (a) The Premises may be used only as a bank and/or
for a loan production office and for other banking-related purposes, and for no
other purpose.

 

(b) Tenant acknowledges the potentially harmful effects that a vacant business
at the Premises might have upon the economic vitality of the Shopping Center and
the other businesses therein; therefore, Tenant covenants and agrees that it
will use best efforts to open the Premises for business with the public on or
before the Outside Date (as such term is defined in Section 9(a)(3)) and that
thereafter it will remain open for business with the public on a continuous
basis, without interruption, during normal business hours throughout the Term.

 

(c) In the event that Tenant (1) fails to open the Premises for business with
the public as provided above, or (ii) vacates, abandons or deserts the Premises,
or (iii) ceases operating its business at the Premises for six (6) consecutive
months or more, except for the making of necessary renovations or repairs
following a fire or other casualty, Landlord may, at its option, and provided
Tenant shall not have opened or reopened, as the case may be, for business at
the Premises, terminate this Lease by giving written notice of such termination
and of the effective date thereof to Tenant, and upon the giving of such notice
this Lease shall cease and come to an end as of the date set forth in said
notice with the same force and effect as if such date had originally been set
forth herein as the Expiration Date of this Lease, but Tenant shall remain

 

7



--------------------------------------------------------------------------------

liable under any indemnities and other provisions designated herein to survive
the expiration or termination of the Lease.

 

SECTION 8. Taxes and Assessments. (a) Tenant shall pay to Landlord, as
Additional Rent for each calendar year during the Term, its proportionate share
of all Real Estate Taxes (as herein defined) imposed or assessed upon, or with
respect to the Shopping Center and/or Landlord’s interest therein for such
calendar year. For the purposes hereof, the Tenant’s proportionate share of the
Real Estate Taxes shall be equal to the sum of Real Estate Taxes for such year
imposed on or levied against the Premises and the buildings and improvements
thereon, including, without limitation, the Building and the parking areas
within the Premises, provided, that if the Premises and/or the buildings or
other improvements thereon shall not be separately assessed, and if the Real
Estate Taxes upon the Premises and the buildings and other improvements thereon
cannot otherwise be separ3tely determined, then the Real Estate Taxes imposed on
or levied against the Premises and the buildings and other improvements thereon
for such year shall be deemed to be equal to the sum of (i) the Real Estate
Taxes for such year imposed on or levied with respect to the land (and any
improvements thereon assessed as part of the land) within the Shopping Center
multiplied by a fraction having as its numerator the total area of the Premises
and having as its denominator the total square land foot area of the Shopping
Center and (ii) the Real Estate Taxes for such year imposed on or levied against
all of the buildings and improvements within the Shopping Center (including the
Premises) multiplied by a fraction having as its numerator twice the Gross
Leasable Area of the Building and having as its denominator the total Gross
Leasable Area within the Shopping Center, in other words a fraction that is
twice the usual “Tenant’s Fraction” defined in Section 1(k). Payment on account
of Tenant’s proportionate share of said Real Estate Taxes shall be made monthly,
as part of Tenant’s total rent, at the times and in the manner provided in
Section 5 of this Lease. Real Estate Taxes for each calendar year shall be
calculated based upon the portions of the tax years that are included within
each calendar year or portion thereof during the Term. Payment on account of
Tenant’s proportionate share of said Real Estate Taxes shall be made monthly, as
part of Tenant’s total Rent, at the times and in the manner provided in Section
5 of this Lease.

 

(b) The expression “Real Estate Taxes” used herein shall mean all impositions,
taxes, assessments (special or otherwise) and other governmental levies and
charges of any and every kind, nature and sort whatsoever, ordinary and
extraordinary, foreseen and unforeseen, and substitutes therefore, including all
taxes whatsoever (except any inheritance, estate, succession, transfer or gift
tax imposed upon Landlord or any income tax specifically payable by Landlord as
a separate taxpaying entity without regard to Landlord’s income source as
arising from out of the Shopping Center), attributable in any manner to the
Shopping Center, or the rents receivable therefrom, or any part thereof or any
use thereon or any facility located therein or used in conjunction therewith, or
any charge or other payment required to be paid to any governmental authority,
whether or not any of the foregoing shall be a so—called “real estate tax.”

 

(c) Tenant shall pay all taxes upon its signs, equipment and other personal
property in or upon the Premises. For the purposes of this Section such taxes
shall not be included within Real Estate Taxes upon the Shopping Center.

 

(d) Tenant shall furnish Landlord, promptly after receipt. thereof, copies of
any notices received from any taxing authority. Tenant shall also furnish
Landlord with satisfactory proof of payment of all items referred to in this
Section 8 which are payable by Tenant, together with copies of any tax bills
received by Tenant, relating thereto.

 

8



--------------------------------------------------------------------------------

SECTION 9. Tenant’s Work, Rent Additions, Replacements; Restrictions (a)(1)
Within thirty (30) days after the Commencement Date, Tenant shall prepare at its
own expense and submit to Landlord, for Landlord’s approval, three (3) sets of
working drawings and specifications covering the Tenant’s Work (as hereinafter
defined). Within fifteen (15) days after receipt of said working drawings and
specifications, Landlord shall give Tenant notice in writing of approval thereof
or of its reasons for disapproval thereof. In the event of any disapproval,
‘Tenant shall revise the working drawings and specifications to the extent
necessary to satisfy Landlord’s objections and shall resubmit the same, as
revised, to Landlord within fifteen (15) days after. receipt of the notice of
disapproval. Landlord shall give Tenant notice in Writing of approval or
disapproval of the revised working drawings and specifications within fifteen
(15) days of the receipt of any resubmission or resubmissions. The working
drawings and specifications as finally approved are hereinafter referred to as
the “Approved Plans”. In the event the Tenant’s working drawings and
specifications have not been submitted in a form satisfactory to Landlord within
one hundred twenty (120) day after the date of this Lease, Landlord shall have
the right at any time thereafter to cancel this Lease upon written notice to
Tenant if at the time of such notice Tenant has not submitted satisfactory
working drawings and specifications. Without limiting Landlord’s general right
of review and approval, any plans and specifications submitted by Tenant
hereunder shall be consistent, as to the location, dimensions and configuration
of the buildings and improvements on the Premises, with the site plan annexed
hereto as Exhibit A. Notwithstanding any review or approval of Tenant’s working
drawings and specifications, or any changes therein required by Landlord, Tenant
shall have full responsibility for all defects in design, construction,
workmanship and materials with respect to the Tenant’s Work.

 

(2) On or before the date which is thirty (30) days after the Commencement Date,
Tenant shall, at its sole expense, apply for (through Landlord, as provided
hereinbelow), and shall thereafter diligently seek to obtain, all zoning changes
and variances, environmental and land use permits or amendments thereto, and all
other governmental]. licenses, permits and approvals that shall be necessary in
order to enable Tenant to perform the Tenant’s Work (as hereinafter defined) and
to use the Premises for the purposes contemplated by this Lease, excepting only
that Landlord shall diligently seek to obtain, at its expense, any necessary
amendment to the Landlord’s Site Location of Development permit for the Shopping
Center issued to Landlord pursuant to 38 M.R.S.A. seq (all of said zoning
variances, environmental and land use permits or amendments thereto, and other
governmental licenses, permits and approvals to be obtained by Tenant and
Landlord hereunder being hereinafter referred to as “Permits”). Landlord agrees
to cooperate in executing, if necessary, any submissions relating to any Permits
being sought by Tenant, subject to Landlord’s right to approve all submissions
as provided hereinbelow. All plans and submissions relating to the Permits
obtained by Tenant shall be subject to Landlord’s prior review and approval, in
Landlord’s sole discretion, and must be approved in writing by Landlord prior to
submission to any reviewing authority. Without limiting the generality of the
foregoing, any modifications or improvements to the exterior of the building and
all landscaping are subject to Landlord’s prior written approval in Landlord’s
sole discretion. Tenant shall provide Landlord a copy of each Permit obtained
by. Tenant upon issuance of the same. The Permits shall be deemed to have been
obtained only if (a) all necessary Permits shall have been obtained by Landlord
and Tenant, they are not subject to any challenge or appeal and all periods
within which any such challenge or appeal may be made have expired and (b) said
Permits contain no conditions or requirements unacceptable to Landlord in
Landlord’s sole discretion. Tenant shall give to Landlord at least ten (10)
days’ prior written notice of any hearings or

 

9



--------------------------------------------------------------------------------

proceedings relating to the Permits being obtained by Tenant, and Landlord shall
have the right, but not the obligation, by its agents or representatives, to
accompany Tenant to such hearing or proceeding and to participate therein.

 

(3) Within thirty (30) days after ‘the later of (A) the date on which all
Permits shall have been obtained, and (B) the date on which Landlord shall have
notified Tenant of Landlord’s approval of the Approved Plans, or as soon
thereafter as weather and seasonal conditions shall allow, Tenant shall commence
and thereafter diligently prosecute to completion by June 1, 1993 (the “Outside
Date”), at Tenant’s sole cost and expense, the Tenant’s Work. As used herein,
the “Tenant’s Work” shall mean any and all work, including architectural,
engineering, consulting, contract administration, and similar work as well as
construction work, except for the Landlord’s Work (as defined below), necessary
for Tenant to open the Premises for business in the normal manner for the use
contemplated by Section 7, including without’ limitation’ rehabilitation and
restoration of the interior and exterior’ of the Building, connection of the
Premises with any necessary water systems, sewerage systems, and public utility
lines (subject to Landlord’s rights under Section 6(c)), construction and
renovation of all stairways, walkways, driveways, and parking areas on the
Premises, all landscaping work, and any other necessary electrical, mechanical,
architectural, plumbing, fixtures and site work. Tenant ‘shall perform the
Tenant’s Work in a good and workmanlike manner, in accordance with all
applicable laws, zoning and building codes, ordinances and regulations, and all
other applicable requirements of governmental authorities, and in accordance
with the Approved Plans. Prior to commencing Tenant’s Work, Tenant shall submit
to Landlord (1) a list of the names of each contractor, subcontractor, and any
other party supplying labor or materials in connection with Tenant’s Work, and
(2) evidence satisfactory to Landlord that each of the parties referred to in
the preceding clause (1) has obtained policies of insurance of the following
types, in forms, amounts and with endorsements satisfactory to Landlord naming
Landlord as an additional insured: comprehensive general liability insurance;
builders’ risk insurance; automobile liability insurance; and workers’
compensation (including employers liability) insurance. Promptly upon completion
of any Tenant’s Work, Tenant shall deliver to Landlord the certificate of a
licensed architect or engineer stating that such Work has been completed in
accordance with the Approved Plans and in accordance with all applicable
governmental statutes, codes, regulations, standards and requirements, including
without limitation those relating to the accessibility and usability of the
accommodations, facilities and services located on the Premises and those
relating to Hazardous Materials and storage Tanks. In addition, Tenant shall
promptly deliver to Landlord lien waivers, prepared on a form to be provided to
Tenant by Landlord, executed by all contractors, subcontractors and other
parties supplying labor or materials in connection with the Tenant’s Work.

 

(b) During the Term of this Lease, Tenant shall not make any alterations,
changes, replacements, improvements or additions in or to the Premises or the
buildings and improvements (including any utility pipes, lines, conduits or
equipment) now or hereafter situated thereon, except in accordance with the
standards and procedures set forth in paragraph (a) above and elsewhere in the
Lease; provided, however, that Tenant shall have the right, at its expense, from
time to time to redecorate the interior of the building upon the Premises and to
make such non-structural alterations and changes in the interior thereof as it
shall deem necessary or expedient for its purposes, provided that such
alterations or changes shall not injure the safety of the structure, nor
diminish its value, shall be done in a good and workmanlike manner and shall
comply with all governmental laws, ordinances and requirements, including,

 

10



--------------------------------------------------------------------------------

without limitation, those relating to historical restoration or preservation,
such as, by way of example, those issued or imposed by the Maine Historic
Preservation Commission.

 

(c) Tenant shall, at all times during the Term, and at its own cost and expense,
keep and maintain, or cause to be kept and maintained, in good order, repair and
condition (ordinary wear and tear excepted), the entire Premises, including all
buildings and improvements at any time situated on the Premises, and including
those improvements constructed by Landlord pursuant to Section 10. Without
implying any obligations on the part of Landlord, Tenant shall maintain the
Premises, including the buildings and improvements thereon, in at least as good
order, repair and condition as the remainder of the Shopping Center.’ Such
maintenance shall include, without limitation snow—plowing and lawn and
landscaping maintenance. Landlord shall not be required to furnish any services
or facilities or to make any improvements, repairs, replacements or alterations
of any kind in or to the Premises or the buildings and improvements thereon or
to any equipment, fixtures or facilities of any kind located on the Premises or
in the Building during the Term, except as specifically provided herein. The
provisions of this paragraph (c) shall be subject to the provisions of Section
19 of this Lease.

 

(d) (1) Until the expiration or termination of this Lease, title to any
improvements made by or at the expense of Ten during the Term, to the Premises
and the Building, and the permanent fixtures and other property installed by
Tenant thereon and thereunder (such fixtures, property and improvements,
hereinafter referred to as the “Tenant’s Improvements”) shall, during the Term
hereof, be solely in Tenant; and, during the Term of this Lease, Tenant alone
shall be entitled to deduct all depreciation on its income tax returns for any
Tenant’s Improvements. Upon the expiration or termination of this Lease for any
reason, all of the Tenant’s Improvements (except for any “Tenant’s fixtures and
personal property” as hereinafter defined) shall automatically become the
property of Landlord, and Tenant shall have no rights in or claim to such
Improvements.

 

(2) All counters, shelving and other operating equipment and trade fixtures
installed by or at the expense of Tenant (“Tenant’s fixtures and personal
property”) shall remain the property of Tenant, and Tenant may, provided that,
Tenant is not in default in the performance or observance of any of the terms,
covenants, conditions or agreements in this Lease contained on •the part of the
Tenant to be performed or observed, remove the same or any part thereof at any
time or times during the Term, and Tenant shall repair all damages resulting
from such removal. Any Tenant’s fixtures and personal property not removed at
the end of the Term shall be deemed abandoned by the Tenant and shall, at the
option of Landlord, become the property of Landlord, and Tenant hereby waives
any claim to such Tenant’s fixtures and personal property and agrees to
indemnify Landlord against all costs and expenses incurred by Landlord in
storing, removing and disposing of any such Tenant’s fixtures and personal
property. As used herein, the phrase “Tenant’s fixtures and personal property”
shall not include any plumbing, wiring, heating, ventilation and
air—conditioning equipment, lighting fixtures and equipment, bathroom sinks and’
fixtures, finished walls applied, to demised walls, moldings, doors, windows,’
trim, ceilings, carpeting, flooring, any outdoor improvements such as utilities,
landscaping, lighting, curbing and the like, and any similar property, equipment
and fixtures installed by Tenant in the Premises or the buildings thereon, and
any such property equipment .and fixtures shall be deemed to be Tenant’s
Improvements which shall become the property of Landlord upon the expiration or
termination of the Lease as provided in subparagraph (1) immediately above.

 

11



--------------------------------------------------------------------------------

SECTION 10. Omitted

 

SECTION 11. Requirements of Public Authority. (a) During the Term of this Lease,
Tenant shall, at its own cost and expense, promptly observe and comply
(including the making of any necessary repairs, replacements, removals,
alterations or improvements to the Premises (including the Building) or the
equipment or fixtures located thereon) with all present and future laws,
ordinances, requirements, orders, directives, rules and regulations (including
without limitation those relating to the accessibility and usability of the
accommodations, services and facilities on the Premises, those relating to the
restoration and preservation of historical sites or structures and those
relating to Hazardous Materials and Storage Tanks) of the federal, state, county
and city governments and of all other governmental authorities affecting the
Premises or appurtenances thereto or any part thereof whether the same are in
force on the Commencement Date or may in the future be passed, enacted or
directed, and, without limiting Tenant’s liability under the indemnities
contained elsewhere in this Lease, Tenant shall pay all costs, expenses,
liabilities, losses, damages, fines, penalties, c1 and demands, including
reasonable counsel fees that may in any manner arise out of or be imposed
because, of the failure of Tenant to comply with the covenants of this Section
11.

 

(b) Without limiting the generality of the foregoing, Tenant shall at its
expense (1) conduct and complete all investigations, studies, sampling, and
testing and all remedial, repair, removal, reporting and other actions necessary
to clean up and remove, or to identify and manage all Hazardous Materials and
Storage Tanks on, from or affecting the Premises (including those originating,
from the Premises and migrating to or otherwise affecting other portions of the
Shopping Center or other property) (a) in accordance with all applicable’
federal, state, and local laws, regulations, rules, ordinances and policies, (b)
to the satisfaction of Landlord, including, without limitation, within a time
frame and in a manner satisfactory to Landlord, and (c) in accordance with the.
orders and directives of all federal, state, and local governmental authorities,
and (2) defend, indemnify, and hold harmless Landlord and its affiliates, and
the employees, agents, officers, and directors of any of them, from and against
any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs, or expenses (including, without limit, attorney and consultant
fees, investigation and laboratory fees, court costs, and litigation expenses)
of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of or in any way related to (a) the presence, disposal, release, or
threatened release of any Hazardous Materials or Storage Tanks which are on,
from, or affecting the Premises; (b) any personal injury (including wrongful
death) or property damage (real or personal) arising out of .or related to
Hazardous Materials or Storage Tanks on, from or affecting the Premises; (C) any
lawsuit brought or threatened, settlement reached, or government order relating
to Hazardous Materials or Storage Tanks on, from or affecting the Premises,
and/or (c) any violation of laws, orders, regulations, requirements, or demands
of government authorities, or any policies or requirements of Landlord which are
based upon or in any way related to Hazardous Materials or Storage Tanks on,
from or affecting the Premises. The indemnities described in this subparagraph
(b) shall also apply to Hazardous Materials and Storage Tanks originating or
present on the Premises and migrating to or otherwise affecting the other
portions of the Shopping Center or other property.

 

(c) For purposes of this provision, the term “Hazardous Materials” includes,
without limit, any flammable explosives, radioactive materials, hazardous
materials, hazardous waste, hazardous or toxic substances, oil or petroleum
products, asbestos, or related materials; including as the same are defined in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. § 9601, seq.), the Hazardous Materials
Transportation Act, as

 

12



--------------------------------------------------------------------------------

amended (49 U.S.C. § 1801,’ seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S.C. § .6901, seq.), applicable Maine Statutes (including 38
M.R.S.A. § 561, seq., 38 M.RS.A. § 1361, se 38 M.R.S.A. § 1301, seq.; and 38
M.R.S.A. § 1317, seq.) and in the regulations adopted and publications
promulgated pursuant thereto. As used herein, the term “Storage Tank” shall mean
any container, tank or facility of whatever kind, nature or description,
together with associated piping and fixtures, including any underground oil
storage tank or facility as defined in 38 M.R.S.A. § 561 seq., previously or
presently used or capable of being used to hold any type of Hazardous Materials,
including but not limited’ to oil or other petroleum products, and which is
located above ground or wholly or partly below ground. Notwithstanding the
foregoing, Tenant shall not be liable to Landlord for any Hazardous Materials to
the extent that such Hazardous Materials were on, from or• affecting the
Premises prior to the Commencement Date or were generated, stored, handled,
transported, dispose4 of, discharged or released by Landlord or its agents,
employees, licensees or contractors except to the extent of any negligence or
willful misconduct with respect to the foregoing by Tenant, its agents,
employees, licensees or contractors. In addition to the foregoing, Tenant shall
immediately provide Landlord with copies of any notices, correspondence,
warnings, guidance or other written materials received from or given to any
governmental authority or other person or entity in connection with Hazardous
Materials or Storage Tanks and the Premises and shall give Landlord written
notice of its discovery or release of any Hazardous Materials on, upon, under,
from or into the Premises. Landlord shall have the right to communicate,
verbally or in writing, with any governmental authority on any matter relating
to Hazardous Materials and their relationship to the Premises and the Shopping
Center. . The provisions of this Section 11 shall be in addition to any other
obligations and liabilities Tenant may have under this Lease, at common law or
otherwise, and shall survive the termination or expiration of this Lease.

 

(d) Tenant acknowledges Landlord’s concern that the Shopping Center be and
remain in compliance with applicable environmental laws, regulations, rules,
ordinances and policies and that Landlord has a direct interest in such matters
and, therefore, without limiting Tenant’s obligations under this Section 11, or
otherwise, or Landlord’s rights under Section 22, or otherwise, Tenant agrees
that Landlord may, but shall be under no obligation to, undertake some or all of
the matters referred to in this Section 11 on behalf of Tenant, upon giving
Tenant written notice, and thereupon Tenant shall have no. further right, to
undertake such matters itself, but shall continue to be liable to Landlord
pursuant to Tenant’s indemnities.

 

SECTION 12. Covenant Against Liens. Tenant covenants and agrees that if any
mechanics’ lien or claim or other lien of any kind whatsoever shall be filed or
maintained against the Premises or the Shopping Center by any contractors,
subcontractor, material man or laborer employed by Tenant or Tenant’s contractor
or subcontractors for work done or material furnished in connection with the
Premises, Tenant shall, within thirty (30) days after the filing of such claim
or lien, either (1) pursuant to any applicable statute, bond against the same
and remove such claim or lien of record, or (2) furnish a waiver and release
from the party originating such claim or lien as to the Premises. if Tenant
fails to discharge any claim or lien, Landlord shall have the right to discharge
any such claims or lien by payment or otherwise, and Tenant shall reimburse
Landlord therefore and for all costs and expenses as Additional Rent. Tenant
further agrees that all contractors, subcontractors, material men and laborers
performing such work or providing such labor or materials shall look to and hold
Tenant solely liable for all labor and materials furnished and work done for
Tenant so that there shall not be any legal or lawful claim of any kind
whatsoever against Landlord for any work done or labor or materials furnished in

 

13



--------------------------------------------------------------------------------

connection therewith. Tenant shall indemnify and save harmless Landlord against
and from all costs, damages, liabilities, suits, penalties, claims and demands,
including reasonable counsel fees, resulting from any such lien.

 

SECTION 13. Access to Premises. (a) Landlord or Landlord’s agents and designees
shall have the right to enter upon the Premises at reasonable times to examine
and inspect the Premises arid, during the last six (6) months of the Term of
this Lease, at reasonable times to exhibit the Premises to prospective
purchasers and prospective tenants.

 

(b) Landlord recognizes that it is one of the prior functions of the banking
business to provide security for items of value. Therefore, Landlord agrees that
whenever in this Lease there is reserved to Landlord the right to enter and
inspect or exhibit the Premises, including, without limitation, pursuant to this
Section, such rights shall be subject to the Tenant’s right to restrict access
to those areas involving bank security, such as security vaults, and to impose
reasonable conditions upon any access to such areas.

 

SECTION 14. Assignment and Subletting. (a) Tenant shall not assign, mortgage or
sublet this Lease or the Premises without on each, occasion obtaining the prior
written consent of Landlord thereto, Landlord covenanting and agreeing not to
delay or withhold such consent unreasonably; provided, however, that Tenant
shall have no right under any circumstances to make any partial sublease,
mortgage or assignment of this Lease or the Premises.

 

(b) For purposes of this Section 14, an assignment shall be deemed to include a
transaction in which (if Tenant is a corporation (‘other than a corporation the
outstanding voting stock of which is listed on a, “national securities
exchange,” as defined in the Securities Exchange Act of 1934)) at any time after
execution of this Lease any -part or all of the corporate shares shall be
transferred by sale, assignment, bequest, inheritance, operation of law or other
disposition (including, but not limited to, such a transfer to or by a receiver
or trustee in federal or state bankruptcy, insolvency, or other proceedings) so
as to result in a change in the present control of said corporation by the
person ‘or persons now owning a majority of said corporate shares.

 

(c) Notwithstanding any assignment of Tenant’s interest in this Lease or any
subletting of the Premises, Tenant shall remain primarily liable for performance
and observance of the covenants and agreements herein contained on the part of
Tenant to be performed and observed, such liability to be (in the case of any
assignment) joint and several with that Of such assignee, and any assignment or
sublease shall be only for the use permitted by Section 7 hereof. It is
expressly understood and agreed that no assignment of Tenant’s interest in this
Lease or sublease of the Premises shall be permitted or be effective until such
time as Tenant shall deliver to Landlord a copy thereof, which shall include, in
the case of an assignment, an agreement from the assignee, which agreement shall
be reasonably satisfactory to Landlord in form and substance and shall provide
that ‘the assignee agrees with Landlord to be primarily liable for the
performance and observance of the covenants and agreements herein contained on
the part of Tenant to be performed and observed, such liability to be joint and
several with that of Tenant; any sublease shall contain a provision that it is
subject to all of the terms, ‘covenants and conditions of this Lease. If
Landlord shall consent to any assignment of this Lease by Tenant or a subletting
of the Premises by Tenant at a rent which exceeds the Rent payable hereunder by
Tenant, then Tenant shall pay to Landlord, as additional rent, forthwith upon
Tenant’s receipt of each installment of any such excess rent (or upon receipt of
a lump sum payment, as the case

 

14



--------------------------------------------------------------------------------

may be), the full amount of any such excess rent. Each request by Tenant for
permission to assign this Lease or to sublet the Premises shall be accompanied
by warranty by Tenant as to the amount of rent to be paid to Tenant by the
proposed assignee or sublessee. For purposes of this Section, the Term “rent”
shall mean all fixed rent, additional rent or other payments and/or
consideration payable by one party to another pursuant to or as consideration
for the sublease or assignment, whether payable as a lump sum or in
installments.

 

(d) Notwithstanding any assignment of this Lease, or any subletting of the
Premises as provided herein, the provisions of this Section 14 shall apply to
any further subletting or assignment. The acceptance by Landlord of the payment
of Rent following any assignment or other transfer prohibited by this Article
shall not be deemed to be a consent by Landlord to any such assignment or other
transfer nor shall the same be deemed to be a waiver of any right or remedy of
Landlord hereunder.

 

SECTION 15. Signs. Tenant shall not place, install or maintain upon the Premises
any sign, symbol, advertisement or similar device which is intended to be
visible to public view, from outside the Premises without first obtaining
Landlord’s written approval as to the size, location, design and appearance of
each thereof. Without limiting the foregoing, Landlord hereby approves the
configuration, dimensions and appearance of the sign shown on the sign plan
attached hereto as Exhibit C. Any sign or other similar device erected or
installed without the prior written approval of Landlord may be removed by
Landlord without notice or liability. In addition to and without limiting the
foregoing, Tenant shall insure that any sign to be erected in accordance with
the provisions of this Section complies with all governmental laws, regulations
and requirements applicable thereto, and Tenant shall, at its expense, obtain
any and all necessary permits, licenses and approvals therefore before erecting
such sign.

 

SECTION 16. Indemnity and Public Liability Insurance. Tenant shall save Landlord
harmless and indemnified from and against all injury (including death) to any
person and loss of, or damage to, any property while on the Premises or arising
(directly or indirectly) out of or in connection with the possession, use,
occupation or control of the Premises, and from and against all injury
(including death) to any person, or loss of, or damage to, any property anywhere
occasioned, or claimed to have been occasioned, by any act, neglect or default
of Tenant, its agents, employees, licensees or contractors. This hold harmless
and indemnity agreement shall include indemnity against all costs, expenses and
liabilities incurred in connection with any such injury, loss or damage or in
defense of any claim or claims on account thereof, and shall include without
limitation indemnity against claims, suits, or proceedings brought by or on
behalf of employees of Tenant, Tenant hereby waiving for purposes of this
indemnity any immunity under the Workers’ Compensation Acts. Tenant shall
maintain with respect to the Premises public liability insurance with combined
single limit coverage of not less than Three Million Dollars ($3,000,000.00) for
injury to, or death of, one or more persons, in a single accident or occurrence,
and property damage insurance in an amount not less than Five Hundred Thousand
Dollars ($500,000.00) in companies qualified to do business in the State of
Maine, insuring Landlord and any designee of Landlord as well as Tenant against
all injury to persons or damage to property as herein provided, all of said
policies to .be written on an occurrence basis. in no event shall the limits of
said policies be considered as limiting the liability of Tenant under this
Lease. Tenant shall deposit with Landlord certificates of such insurance and
certificates of the fire and casualty insurance required by Section 17 below on
or before the Commencement Date, and thereafter within ten (10) days prior to
the expiration of the applicable insurance policies.

 

15



--------------------------------------------------------------------------------

Such policies shall provide that the policies may not be cancelled or materially
changed without at least ten (10) days’ prior written notice to each assured.

 

SECTION 17. Fire and Casualty Insurance. (a) Tenant shall, throughout the Term,
keep the buildings and improvements situated from time to time upon the Premises
insured against loss or damage by fire or other casualty under a so—called “all
risk” insurance policy with replacement cost, demolition cost and increased cost
of construction endorsements. Tenant shall insure said buildings and
improvements in an amount which is equal to the full replacement cost of said
buildings arid improvements, exclusive of foundations and footings. Such
insurance policy shall be written with a good and solvent insurance company
licensed to do business in the State of Maine selected by Tenant and
satisfactory to Landlord. Such insurance policy shall name Landlord as the
insured and Tenant as an additional insured, and shall provide that it will not
be cancelled or amended except after ten (10) days’ written notice to Landlord
and shall further provide (either expressly or by reason of the absence of re
that the interests of and recovery by Landlord shall not be invalidated or
affected by any act or negligence of Tenant or Landlord or any other person or
entity having an interest in the Premises. All insurance proceeds paid under
said policies shall be paid as follows: If this Lease shall be terminated
pursuant to Section 19 hereof by reason of such damage or destruction, there
shall be paid directly to Landlord the entire amount of such proceeds (including
any proceeds attributable to loss or damage to any Tenant’s Improvements). If
this Lease shall not be terminated by reason of such damage or destruction, the
entire proceeds shall be paid to Landlord and made available to Tenant to be
applied to the cost of repair and restoration of the buildings and improvements
upon the Premises as provided in Section 19 of this Lease.

 

(b) Each of Landlord and Tenant hereby releases the other, to the extent of any
insurance recovery by the release from any and all liability or responsibility
(to the other or anyone claiming through or under them by way of subrogation or
otherwise) for any loss or damage to property caused by fire or any of the
insured casualties, even if such fire or other casualty shall have been caused
by the fault or negligence of the other party, or anyone for whom such party may
be responsible; provided, however, that this release shall be applicable and in
force and effect only with respect to loss or damage occurring during such time
as the releasor’s policies shall contain a clause or endorsement to the effect
that any such release shall not adversely affect or impair said policies or
prejudice the’ right of the releasor to recover thereunder. Each of Landlord and
Tenant agrees that its policies will include such a clause or endorsement so
long as the same shall be obtainable without extra cost, or if extra cost shall
be charged therefore, so long as the other party pays such extra cost. If extra
cost shall be chargeable therefore, each party shall advise the other thereof
and of the amount of the extra cost, and the other party, at its election, may
pay the same, but shall riot be obligated so to do.

 

SECTION 18. Eminent Domain. (a) If the whole of the Premises shall be taken for
any public or quasi-public use under any statute or by right of eminent domain
or by purchase. in lieu thereof, then this Lease shall automatically terminate
as of the date that possession has been taken. In the event of any other taking
(or purchase) which renders the remaining portion of the Premises not so taken
(or so purchased) not reasonably usable for the purposes for which the Premises
were being used by Tenant just prior to such taking (or purchase), then either
party shall have the right to terminate this Lease by giving written notice of
such termination to the other on or prior to the date sixty (60) days after the
date of such taking (or purchase), and upon the giving of such notice of
termination, the Term of this Lease shall expire and come to an end on the last
day of

 

16



--------------------------------------------------------------------------------

the calendar month in which such notice shall be given with the same force and
effect as if said day had been originally fixed, herein as the expiration date
of the Term of this Lease. In the event the Lease shall terminate or be
terminated, the Rent shall, if Sand. when necessary, be adjusted to the
effective date of the taking ‘ purchase) and neither party shall have any
further rights or liabilities hereunder, whether for the unexpired portion of
this Lease or otherwise, except with respect to obligations and liabilities of
Tenant hereunder, actual or contingent, which have’ arisen on or prior to such
date of termination, or which are designated to survive the expiration or
termination of the Lease.

 

(b) In the event of a taking (or purchase) resulting in the termination of this
Lease pursuant to the provisions of paragraph (a) of this Section 18, the
parties hereto agree to cooperate in applying for, prosecuting and securing any
claim for such taking and further agree that the aggregate net award (which term
for the purposes hereof shall include any purchase price received in lieu of a
taking) made in consideration of the Premises, after deducting all expenses
therewith, payable to either Landlord or Tenant, shall belong entirely to
Landlord without any deduction therefrom for any leasehold estate or interest or
improvements now or hereafter vested in Tenant.

 

(c) In the event of a partial taking (or purchase) not resulting in the
termination of this Lease pursuant to the provisions of paragraph (a) of this
Section 18, Tenant shall, at its own cost and expense, make all repairs to the
buildings and improvements on the Premises affected by such taking (or purchase)
to the extent necessary to restore the same to complete architectural units
(taking into consideration, however, the amount of land remaining after any such
taking or purchase) and in accordance with Section 9. Any compensation available
or paid to Landlord and Tenant upon such a partial taking (or purchase) shall be
made available to Tenant to the extent necessary to defray the cost of such
restoration (with any remaining funds to be the property of Landlord) and there
shall be no abatement in Rent by reason of any such partial taking (or
purchase).

 

(d) In the event of a taking for .a temporary use, this Lease shall continue
unaffected and Tenant shall continue to pay in full all Rent due Landlord
hereunder. Tenant shall be entitled to receive the entire proceeds from such
taking unless the period of the taking shall extend beyond the termination of
this Lease in which case. the proceeds shall be apportioned between Landlord and
Tenant as of the date of such termination.

 

(e) In the case of a second or any other additional partial taking or takings
from time to time, the provisions, hereinabove contained shall apply to each
partial taking.

 

SECTION 19. Fire and Casualty. If during the Term of this Lease the buildings or
improvements upon the Premises are damaged or destroyed by fire, flood or other
casualty, this Lease shall continue in full force and effect and Tenant shall,
at its cost and expense, rebuild, replace and/or repair said buildings and
improvements so as to restore the same (as nearly as practicable) to the
condition and fair market value thereof as existed immediately prior to such
damage or destruction; provided however that if such destruction or damage (1)
shall occur at any time prior to the third year next preceding the expiration of
the original term hereof, or any extension thereof, and shall amount to fifty
percent (50%) or more of the estimated replacement cost of said buildings and
improvements (exclusive of foundations), or (2) shall occur during or after the
third year next preceding the expiration of the original term hereof, or any
extension thereof, and shall amount to thirty percent (30%) or more of such
estimated replacement cost

 

17



--------------------------------------------------------------------------------

(exclusive of foundations), this Lease may be terminated and ended at the
election of Tenant, provided that notice in writing of such election shall be
sent by Tenant to Landlord within sixty (60) days after such destruction or
damage as aforesaid. Upon termination as aforesaid by Tenant, the insurance
proceeds payable as a result of such damage or destruction shall be paid to
Landlord as provided in Section 17 of this Lease, and this Lease and the Term
hereof shall cease and come to an end. If such destruction or damage to the
buildings or improvements upon the Premises is such that Tenant shall not have
the right to terminate this Lease under any of the provisions in this Section 19
contained, or in the event that Tenant, having such right, shall elect not to
terminate this Lease as aforesaid within the time provided, Tenant shall
.proceed forthwith to repair and restore the Premises as aforesaid. All such
work shall be performed in a good and workmanlike manner and in accordance with
the standards and procedures set forth in Section 9 hereof.

 

SECTION 20. Quiet Enjoyment. Tenant, upon paying the Rent and Additional Rent
and all other sums and charges to be paid by it as herein provided, and
observing and keeping all covenants, warranties, agreements and conditions of
this Lease on its part to be kept, shall quietly have and enjoy the Premises
during the Term of this Lease, without hindrance or molestation by anyone
claiming by, through or under Landlord.

 

SECTION 21. Defaults. (a) If any one or more of the following events (herein
sometimes called “events of default”). shall occur:

 

(1) if default shall be made in the due and punctual payment of any installment
of Minimum Rent, Additional Rent or other charges due hereunder, when and as the
same shall become due and payable, and such default shall continue for a period
of five (5) days after written notice from Landlord to Tenant specifying the
items in default (provided that Tenant shall be entitled to only one (1). such
notice in any Lease Year); or

 

(2) if default shall be made by Tenant in the performance or compliance with any
of the agreements, terms, covenants or conditions in this Lease provided, other
than those referred to in the foregoing subparagraph (1), and such default shall
continue for a period of fifteen (15) days after written notice from Landlord to
Tenant specifying the items in default (provided that Tenant shall be entitled
to only one (1) such notice in any Lease Year with respect to the same or
similar default), or in case of a default or contingency which cannot with due
diligence be cured within said fifteen (15) day period, Tenant rails to proceed
within said fifteen (15) day period to commence to cure the same and thereafter
to prosecute the curing of such default with due diligence and within a period
of time which under all prevailing circumstances shall be reasonable; or

 

(3) if Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or. answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future state or federal
bankruptcy or insolvency statute or law, or shall seek or consent to the
appointment of. any bankruptcy or insolvency trustee, receiver or liquidator of
Tenant or of all or any substantial part of its properties or of the Premises;
or

 

(4) if within sixty (60) days after the commencement of any proceeding against
the Tenant seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future state
or federal bankruptcy act or any other present or future state or federal
bankruptcy or insolvency statute or law, such proceeding

 

18



--------------------------------------------------------------------------------

shall not have been dismissed, or, if, within sixty (60) days after the
appointment, without the consent or acquiescence of Tenant, of any trustee,
receiver or liquidator of Tenant or of all or substantially all of its
properties or of the Premises, such appointment shall not have been vacated or
stayed on appeal or otherwise, or if within sixty (60) days after the expiration
of any such stay, such appointment shall not have been vacated; or

 

(5) if Tenant shall (i) forfeit the right, as declared by competent authority
under any state or federal law to make loans or hold deposits; (ii) be
dissolved, go into liquidation or be closed, whether by vote of shareholders or
otherwise, with the exception of mergers and consolidations; (iii) become
insolvent, as declared by competent authority in that its assets are less than
its obligations to its creditors and others, including its members, or
shareholders, however designated; (iv) refuse to pay its circulating notes; (v)
willfully violate any cease-and-desist order that has become final, issued by,
or at the behest of, any competent banking authority; (vi) conceal its books,
papers, records or assets, or refuse to submit books, papers, records, assets or
other affairs for the inspection of any state or federal agency authorized to
inspect them; (vii) have its status, as an institution the accounts of which are
insured by the Federal Deposit Insurance Corporation or the Federal Savings and
Loan Insurance Corporation terminated, except where such termination occurs in
conjunction with the inception of such status with another comparable insurer;
or (viii) if a conservator or receiver for Tenant is appointed by or at the
behest of any competent banking authority; then and in any such event Landlord,
at any time thereafter, may give written notice to Tenant specifying such event
of default or events of default and stating that this Lease and the Term shall
expire and terminate on the date specified •in such notice which shall be at
least ten (10) days after the giving of such notice, and upon the date specified
in such notice this Lease and the Term and all rights of Tenant under this
Lease, shall expire and terminate, and Tenant shall remain liable as hereinafter
provided.

 

(b) Upon any such expiration or termination of this Lease, Tenant shall quit and
peacefully surrender the Premises to Landlord, and Landlord, upon or at any such
expiration or termination, may without further notice, enter upon and reenter
the PL and possess and repossess itself thereof, by force, summary proceedings
or otherwise, and may dispossess Tenant and remove Tenant and all other persons
and property from the Premises without being liable to prosecution therefore,
and may have, hold and enjoy the Premises and the rights to receive all rental
income of and from the same.

 

(c) No such expiration or termination of this Lease, or summary proceedings,
abandonment or vacancy, shall relieve Tenant of its liability and obligation
under this Lease, whether or not the Premises shall be relent, and Tenant
covenants and agrees, in the event of any such expiration or termination of this
Lease, or summary proceedings, abandonment or vacancy, to pay and be liable for,
on the days originally fixed herein for the payment thereof, amounts equal to
the several installments of Rent and other charges reserved as would, under the
term of this Lease, become due and payable if this Lease had not so expired or
been terminated, or if Landlord had not entered or reentered as aforesaid, and
whether the Premises be relent or remain vacant ‘in whole or in part or for a
period less than the remainder of the Term, and for the whole thereof, up to but
not exceeding the amount of any deficiency then existing after giving due credit
for any net proceeds of any reletting after deducting all of Landlord’s
reasonable expenses in connection with such reletting, including reasonable
attorneys’ fees; and any suit brought to collect the amount of the deficiency
for any month or other period shall not prejudice in any way

 

19



--------------------------------------------------------------------------------

the rights of Landlord to collect the amount of the deficiency for any
subsequent month or other period by similar proceeding.

 

(d) In the event of an assignment by operation of law under the federal
Bankruptcy Code, or any state or federal bankruptcy or insolvency law (including
as a result of any of the events described in paragraph (a) (5) of this Section
21) and Landlord elects not to terminate this Lease under this Section 21, the
assignee shall provide Landlord with. adequate assurance of future performance
of all of the terms, conditions and covenants of this Lease, which shall
include, but which shall not be limited to, assumption of all the terms,
covenants and conditions of this Lease by the assignee and the making by the
assignee of the following express covenants to Landlord:

 

(i) That assignee has sufficient capital to pay the Rent and other payments and
charges due under this Lease for the entire Term, and that assignee is not in
default under any’ other lease or other agreement with Landlord; and

 

(ii) That assumption of this Lease by the assignee will not cause Landlord to be
in violation or breach of any provision in any other lease, financing agreement
or operating agreement relating to the Shopping Center; and

 

(iii) That such assignment and assumption by the assignee will not substantially
disrupt or impair any existing tenant mix in the Shopping Center.

 

SECTION 22. Landlord’s Remedies. (a) If Tenant shall default in the performance
or observance of any agreement, condition or other provision in this Lease
contained on its part to be performed or observed, and shall not cure such
default within thirty (30) days after notice in writing from Landlord specifying
the default (or shall not within said period commence to cure such default and
thereafter prosecute the curing of such default to completion with due
diligence), Landlord may, at its option (but shall he under no obligation to),
without waiving any claims for breach of agreement, at any time thereafter, cure
such default for the account of• Tenant, and may enter upon the Premises for
such purpose and take all such action thereon as, in Landlord’s opinion, maybe
necessary or appropriate .thereof or. No such entry shall be deemed an eviction
of Tenant. Tenant shall reimburse Landlord for any amount paid and any expense
or contractual liability so incurred, and any amounts due from Tenant shall be
deemed .to be Additional Rent due and payable with the next installment of Rent.
Landlord may cure any such default as aforesaid prior to the expiration of said
waiting period, but after notice to Tenant, if it is necessary to protect the
real estate or its interest therein, or to prevent injury or damage to persons
or property.

 

(b) Any and all rights and remedies which Landlord may have under this Lease
upon any breach or default by Tenant shall be distinct, separate and cumulative
and shall not be deemed inconsistent with each other; and or one of them,
whether exercised by Landlord or not, shall he deemed to be in exclusion of any
other; and any two or more or all of such rights and. remedies may be exercised
at the same time.

 

SECTION 23. Waivers. The receipt of Rent, Additional Rent or any other amount by
Landlord with knowledge of any breach of this Lease by Tenant or of any default
on the part of Tenant in the observance or performance of any of the terms,
covenants or conditions of this Lease, shall not be deemed to be a waiver of any
provision of this Lease. No acceptance of a lesser sum than the Rent then due
shall be deemed to be other than on account of the earliest installment of such
Rent due, nor shall any endorsement or statement on any check or any letter
accompanying any

 

20



--------------------------------------------------------------------------------

check or payment as Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment(s) or pursue any other remedy in this Lease
provided. Failure of Landlord .to complain of any act or omission on the part of
Tenant no matter how long the same may continue shall not be deemed to be a
waiver by Landlord of any of its rights hereunder. No waiver by Landlord at any
time, express or implied, of any breach of any provision of this Lease shall be
deemed a waiver of a breach of any other provision of this Lease or a consent to
any subsequent breach of the same or any other provision. If any action by
Tenant shall require the consent or approval of Landlord, Landlord’s consent to
or approval of such action on any one occasion shall not be deemed a consent to
or approval of said action on any subsequent occasion or a consent to or
approval of any other action on the same or any subsequent occasion.

 

SECTION 24. Tenant’s Covenants. In addition to the covenants contained elsewhere
in this Lease, Tenant covenants and agrees as follows:

 

(a) To pay when due all Rent at the times and in the manner provided in this
Lease.

 

(b) Upon the expiration or termination of this Lease, to remove its goods and
effects and those of all persons claiming under it and to yield up peaceably to
Landlord the Premises and all buildings and improvements thereon, broom clean
(in the case of buildings and similar structures) and in good order, repair and
condition in all respects, reasonable wear and tear only excepted.

 

(c) To pay all sewer rents and charges for water, gas, heat, hot water,
electricity, light and power, and other service or services furnished to the
Premises or the occupants thereof during the Term of this Lease.

 

(d) To procure any licenses and permits and comply with all registration
requirements required for any use made of the Premises by Tenant.

 

(e) To keep and maintain the Premises clean and free from rubbish, trash and
garbage, and reasonably free of snow and ice; to store all trash and garbage on
the Premises and arrange for regular pick-up thereof; and to maintain the
Premises clean and neat in appearance.

 

(f) Not to burn any trash on or near the Premises or cause any offensive odors
to be emitted from the Premises.

 

(g) Not to make any use of the Premises which is improper, offensive or illegal;
nor to permit any act or thing to be done on the Premises which shall
constitutes nuisance or which may make void or voidable any insurance on the
Premises, and to pay any increased or extra premium payable for any such
insurance resulting from any act done by Tenant; nor permit the presence,
discharge, disposal, release, generation, handling, transportation or storage
on, from or affecting the Premises of any Hazardous Materials.

 

(h) Not to permit or cause to be used on the Premises any device such as a
public address system, or any excessively bright lights which change, flash or
flicker, or any similar devices, the effect of which shall be visible or audible
from outside of the Premises.

 

(i) To pay promptly when due the entire cost of any work to the Premises
undertaken by Tenant so that the Premises shall at all times be free of liens
for labor and materials and upon request by Landlord to provide sufficient bonds
or other sureties against such liens; to procure all necessary permits before
undertaking such work; to do all of such work in a good and

 

21



--------------------------------------------------------------------------------

workmanlike manner, employing material of good quality and complying with all
governmental requirements; to maintain such insurance, in amounts approved by
Landlord, as will protect it from claims under Worker’s Compensation Acts and
other employee benefit acts and as will protect Landlord and Tenant from claims
for damages because of bodily injury, including death, and from claims for
damages to property, which may arise out of or in connection with such work
whether performed by Tenant or by Tenant’s contractors or subcontractors or
anyone directly or indirectly employed by any of them; and to defend Landlord
and save Landlord harmless and indemnified from all injury, loss, liability
claims or damage to any person or property and any lien, charge or other claim
occasioned by or arising out of such work, including costs and attorneys fees
incurred in any such matter or any enforcement of this indemnity. The foregoing
indemnity shall include without limitation indemnity against any claims, suits
or proceedings brought by or on behalf of employees of Tenant, Tenant hereby
waiving for purposes of this indemnity any immunity under the Workers’
Compensation Acts.

 

(j) To obey and’ observe (and to cause its employees, contractors, licensees,
invitees, subtenants, concessionaires arid all others doing business with Tenant
to obey and observe) all reasonable rules and regulations established by
Landlord at any time and from time to time with respect to the Shopping Center,
and the use, safety, preservation and maintenance of the Common Areas.

 

(k) Not to allow trucks, trailers, vans or freight containers of any kind to
remain• in the Shopping Center, except that trucks or similar vehicles, that are
in the Shopping Center for the purpose of making deliveries to or pick—ups from
the Premises may remain in the Shopping Center for a period of time that is
reasonably necessary to accomplish any -such task.

 

(l) To pay all costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in enforcing the provisions of this Lease in the event of’
any breach or default by Tenant and,’ in addition, to pay to Landlord a late
charge equal to five percent (5%) of each payment of Rent or other amount due
hereunder which is not received by Landlord within five (5) days after the same
is due and, in addition, to pay interest to Landlord on any such late payments,
at the rate of eighteen percent, (18%) per annum, from the date such payment was
due, to and including the date such amount is received by Landlord.

 

SECTION 25. Landlord’s Acknowledgement Regarding Payments and Original Lease.
Landlord acknowledges and agrees that:

 

(a) Tenant has properly extended the Term under the Original Lease, which
extension commenced as of March 1, 2003 and thus, Section 4 of the Original
Lease concerning “Holding Over” was not triggered, and Landlord is not entitled
to any additional amount as rent as may be provided under Section 4 of the
Original Lease.

 

(b) Upon Tenant’s payment to Landlord of Twenty-Five Thousand Eighty-Three and
24/100 Dollars ($25,083.24) pursuant to Section 5(d) of this Agreement, Landlord
is not entitled to any further payments from Tenant either pursuant to (i) the
Original Lease or (ii) this Lease in respect of the period beginning on the
Commencement Date until the actual date of execution of this Lease.

 

(c) As of the date hereof, there is no existing default on the part of Tenant,
nor is there any state of facts that with notice or passage of time or both
would constitute a default on the part of Tenant.

 

22



--------------------------------------------------------------------------------

SECTION 26. Notices. Every notice, approval, consent or other communication
authorized or required by this Lease shall be in writing and shall be either
delivered in person or sent postage prepaid by United States registered or
certified mail, return receipt requested, directed, if to Landlord, to it at
P.O. Box 1000, Portland, Maine 04104, Attention: Real Estate Department and if
to Tenant, to it at 145 Exchange Street, Bangor, Maine, 04402, Attention: Mr.
Jeffrey D. Smith or to such other address as either party may designate by
notice. given from time ‘to time in accordance with this Section 25, and any
such notice-or other communication shall be deemed to have been given when so
delivered or so mailed to the party to whom such notice or other communication
shall be addressed. The Rent, Additional Rent or any other amount payable by
Tenant hereunder shall be paid to Landlord at the same place where a notice to
Landlord is herein required to be directed.

 

SECTION 27. Governing Law. This Lease and the performance of the terms hereof
shall be governed, interpreted, construed and regulated by the laws of the State
of Maine.

 

SECTION 28. Partial Invalidity. If any term, covenant, condition or provision of
this Lease or the application thereof to any person or circumstance shall, at
any time or to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term or provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, covenant, condition and provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

SECTION 29. Subordination. (a) This Lease shall, at the election of Landlord, be
subject and subordinate to all ground or underlying leases or subleases that
include the Premises, including, without limitation, sale leaseback lease or
leaseback leases to which Landlord is or may become a party as a tenant or a
subtenant thereunder, and to all mortgages, in all amounts and all advances
thereon, which may now or hereafter lien the Premises, and to all renewals,
replacements, modifications, consolidations and extensions of any thereof.

 

(b) The provisions of paragraph (a) immediately above shall be self-operative
upon the election of Landlord and no further instrument of subordination shall
be required in order to effect such subordination; provided, however, as a
condition of such subordination, Landlord shall obtain for Tenant, from the
holder., of the instrument to which this Lease is to be subordinated, an
agreement to the effect that for so long as Tenant shall not be in default of
its obligations under this Lease, Tenant’s use and occupancy of the Premises in
accordance with this Lease shall not be disturbed by reason of the exercise by
such holder of any of its rights under the instrument to which this Lease is to
be subordinated. If Landlord or the holder of any mortgage or of any lessor’s
interest in any ground or underlying leases or subleases affecting the Premises
requests confirmation of the subordination provided for in paragraph (a), Tenant
shall, without charge therefore, promptly execute and deliver to Landlord or to
such holder, as the case may be, any certificate or instrument which Landlord or
such holder may at any time request in connection therewith.

 

(c) The term “mortgage” as used in this Lease shall include a mortgage, a deed
of trust, a deed to secure debt and any other conveyance or agreement for
security purposes, which may now or hereafter affect the real property and/or
the improvements thereto of which the Premises form a part. The term “mortgagee”
and/or “holder of a mortgage” as used in this Lease shall include the holder of
or the beneficiary under, as the case may be, a mortgage, deed of trust, deed to
secure debt or any other conveyance or agreement for security purposes, which
may now or

 

23



--------------------------------------------------------------------------------

hereafter affect the real property and/or the improvements thereto of which the
Premises form a part.

 

SECTION 30. Interpretation. Wherever herein the singular number is used, the
same shall include the plural, and the masculine gender shall include the
feminine and neuter genders, and vice versa, as the context shall require. The
section headings used herein are for reference and convenience only, and shall
not enter into the interpretation hereof. This Lease may be executed in several
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.

 

SECTION 31. Entire Agreement. This instrument contains the entire and only
agreement between the parties and no oral statements or representations or prior
written matter not contained in this instrument shall have any force or effect.
Tenant agrees that it is not relying on any representations or agreements other
than those contained in this Lease. This Agreement shall not be modified or
cancelled except by writing subscribed by all parties. The submission of this
document for examination and negotiation does not constitute an offer to lease,
or a reservation or an option for, the Premises, and this document shall become
effective and binding only upon execution and delivery hereof by both Landlord
and Tenant.

 

SECTION 32. Parties. Except as herein otherwise expressly provided, the
covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective heirs,
successors, administrators and assigns. Nothing in this Section shall be deemed
to authorize or permit any assignment or other transfer, in whole or in part, of
the interest of Tenant in violation of any other provisions contained in this
Lease.

 

SECTION 33. Exoneration of Landlord; Landlord Default. (a) Tenant agrees that
Landlord shall not be liable to Tenant or anyone claiming under Tenant for any
damage to property or injury. (including death) to any person on Or near the
Premises that has been occasioned by or through (1) the acts or omissions of
other tenants (or those claiming under such tenants) in the Shopping Center;
(ii) failure of the water supply or of any other utility serving the Premises;
(iii) the action, whether direct or indirect, of the elements; (iv) malicious
mischief or vandalism;, or (v’) any other cause whatsoever unless the same shall
be caused by or result from the affirmative acts or negligence of Landlord.

 

(b) Tenant agrees that Landlord shall not be in default of any of its
obligations hereunder unless such default shall remain uncured for more than
thirty (30) days following Landlord’s receipt of written notice from Tenant
specifying the nature of such default, or for such longer period as may be
reasonably required to correct such default. Furthermore, if Landlord shall
contest such notice of default, in good faith, it shall not be deemed to be in
default hereunder unless Landlord’s default shall have been finally determined
by a court of competent jurisdiction and Landlord shall have failed to cure such
default within fifteen (15) days after such final determination, or within such
longer period as may be reasonably required to correct such default.

 

SECTION 34. Estoppel Certificates. The Tenant agrees, at any time, and from time
to time,. upon not less than ten (10) days’ prior request by Landlord, to
execute, acknowledge and deliver to Landlord a statement in writing certifying,
if such be the case, that, this Lease is unmodified and in full force and effect
(or, if there have been modifications, stating the modifications, and that the
Lease as modified is in full force and effect), and that there. are no defenses
or offsets thereto then accrued, or stating those claimed by Tenant, and the
dates to which the Rent and

 

24



--------------------------------------------------------------------------------

other charges have been paid, it being intended that any such statement
delivered pursuant to this Section 34 may be relied upon by any prospective
purchaser of, or any prospective holder of a mortgage upon the fee of the
Premises, or by any other properly interested party.

 

SECTION 35. Landlord’s Consent. It is agreed that in any provision of this Lease
requiring the consent or approval of Landlord, unless such provision provides
that such consent or approval shall not be unreasonably withheld, such consent
or approval maybe granted or withheld in Landlord’s sole judgment and
discretion.

 

SECTION 36. Jury Trial Waiver. LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER
OF THIS LEASE. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
TENANT AND TENANT ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY PERSON ACTING ON
BEHALF OF LANDLORD HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. TENANT FURTHER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. TENANT FURTHER ACKNOWLEDGES
THAT IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER
PROVISION AND AS EVIDENCE OF THIS FACT, TENANT OR TENANT’S AUTHORIZED
REPRESENTATIVE SHALL INITIAL THIS PROVISION BELOW.

 

  

Initials of Tenant’s

Authorized Representatives

 

SECTION 37. Memorandum of Lease. Landlord agrees, upon request by Tenant to
execute a Memorandum of this Lease in recordable form containing the information
required by 33 M.R.S.A. Section 201, but excluding any financial terms.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

 

WITNESS:

     

HANNAFORD BROS. INC.

       

By:

               

Title:

           

UNITEDKINGFIELD BANK

        By:                

Title:

   

 